Citation Nr: 0706769	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an initial rating higher than 40 percent for 
fibromyalgia.

2.	Entitlement to an initial rating higher than 70 percent for 
depression.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel










INTRODUCTION

The veteran had active military service from June 1977 to 
September 1985,       November 1990 to May 1991, and January 
1994 to February 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York.  In that decision, the RO granted service connection 
for fibromyalgia, with an initial rating of 40 percent 
effective from January 29, 2003 -- essentially, which 
characterized as a single disability previously service-
connected disorders of joint pain, fatigue, right hand 
neuropathy, myalgia, memory loss and reduced concentration 
(formerly rated as undiagnosed illness).  He appealed         
the initial evaluation assigned for his fibromyalgia.  
See Fenderson v. West,               12 Vet. App. 119, 125-26 
(1999).

In May 2004, the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further development and consideration.  Then through a 
December 2004 rating action, the AMC granted separate 
disability ratings of 40 percent for fibromyalgia (with the 
exception of    the associated memory loss and concentration 
problems), and of 30 percent for      major depression with 
cognitive impairment, secondary to fibromyalgia.   

Thereafter, in April 2005 the Board again remanded this case, 
to include for the opportunity for the veteran to provide 
employment records, and other information pertaining to 
evaluation of his fibromyalgia disorder on an extraschedular 
basis.  Following completion of the requested actions, in 
August 2006 the AMC increased from 30 to 70 percent the 
evaluation for depression, as of the January 29, 2003 
effective date of service connection.  Inasmuch as the 
veteran did not indicate his satisfaction with the level of 
compensation awarded, it is presumed that he is requesting a 
still higher rating.  See AB. v. Brown, 6 Vet. App. 35, 39 
(1993).      The AMC also continued the denial of a higher 
rating for fibromyalgia      (including an extraschedular 
rating), and returned the case to the Board. 


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the evidence required to substantiate the claims on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information.  
Furthermore, VA has fulfilled its duty to assist him in 
obtaining evidence relevant to the disposition of these 
matters.

2.	The veteran has been in receipt of a 40 percent rating for 
fibromyalgia           since the January 29, 2003 effective 
date of the award of service connection,    which represents 
the maximum assignable evaluation under 38 C.F.R. § 4.71a,        
Diagnostic Code (DC) 5025 for this condition -- and also the 
highest evaluation    in accordance with the provisions of 
the rating schedule.                    

3.	The present case does not involve an exceptional or unusual 
disability picture due to such factors as marked interference 
with employment, or frequent periods of hospitalization, as 
to render impracticable the application of the regular 
schedular standards.  

4.	The veteran's service-connected major depression with 
cognitive impairment causes occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  
However, the evidence does not establish that he has total 
occupational and social impairment due to symptoms of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for own 
occupation or name.







CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 40 
percent for fibromyalgia. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.71a, DC 5025 (2006). 

2.	The criteria are not met for a rating higher than 70 
percent for depression. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.88b, 4.126, 4.130, DCs 6354 and 9434 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.


In accordance with the above requirement that a claimant 
seeking VA compensation is afforded content-specific notice 
as to the specific benefit he intends to establish, the 
appropriate notification of the VCAA's duty to notify and 
assist as it affected the claims presently under 
consideration was provided.  Through several notice letters 
issued by the RO, and the AMC (following the Board's initial 
May 2004 remand), as well as other relevant notice documents, 
the criteria for satisfactory VCAA notice as set forth in the 
Pelegrini II decision have effectively been met.  

Preliminarily, the RO sent the veteran a February 2003 letter 
that notified him of  the enactment of the VCAA, and 
explained the general criteria to demonstrate entitlement to 
the benefit sought, namely, through evidence indicating that 
his service-connected conditions had increased in severity.  
More detailed information concerning the provisions under the 
rating schedule for evaluation of these specific disorders, 
was set forth in the July 2003 statement of the case (SOC) 
and subsequent supplemental SOCs (SSOCs).  That 
correspondence also explained to the veteran whose 
responsibility, himself or VA's, it was to obtain further 
evidence relevant to the eventual disposition of his claims -
- including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi,  16 Vet. App. 183, 186-87 (2002).  Enclosed was 
a copy of VA Form 21-4142 (Authorization for Release of 
Information) upon which he could identify additional sources 
of relevant treatment records.  Based upon these notice 
documents, the first three elements of VCAA notice under 
Pelegrini II were satisfied.

In addition to these sources of notice information, the AMC 
has issued May 2004 and May 2005 notice letters with a 
substantially similar explanation as to the procedures for 
the ongoing development of the claims on appeal.  Of 
particular note, the May 2005 correspondence included a 
request that the veteran furnish employment records verifying 
the presence of marked interference with employment, or other 
evidence of assistance in determining whether he was  
entitled to receive an extraschedular rating for his 
fibromyalgia condition.           And a subsequent letter 
provided in August 2005 by the AMC notified him            of 
the continuing efforts to obtain private treatment records 
which he had        earlier identified. 
Furthermore, the April 2004 letter included language 
requesting that if the veteran had any further evidence or 
information that he believed would support his claims, to 
notify the AMC of this.  It was further requested that if 
the evidence was in his possession, to please sent it to 
that agency.  So the fourth and final element of VCAA notice 
was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through an addendum to the August 2006 SSOC 
informing him of the recent holding in the Dingess/Hartman 
decision.  He has therefore received detailed notice 
concerning both the disability rating and effective date 
elements of his claims.

Having considered thus far the content of the notice 
provided, it is also required that the relevant notice 
information have been issued to the veteran in a timely 
manner. In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  See 18 Vet. App. at 119-20.  See, too, 38 U.S.C.A. § 
5103(a); 38 C.F.R.     § 3.159(b)(1).  In the present case, 
only the RO's February 2003 notice letter was provided to the 
veteran in advance of the June 2003 rating decision on 
appeal.       By contrast, the remaining letters were sent 
thereafter.  So the above-referenced definition of timely 
notice was not met.  

This notwithstanding, there have nonetheless been sufficient 
measures in this instance undertaken to assist with the 
development of the veteran's claims, such that any defect in 
the timing of the notice did not have any detrimental impact 
upon the continuing adjudication of them.  Following the 
issuance of the most recent         May 2005 letter that 
provided comprehensive notification of the VCAA and its 
applicability to his claims, the veteran has provided a 
detailed personal statement, which particularly included 
explanation as to the potential basis for an extraschedular 
evaluation for his service-connected fibromyalgia.  He also 
completed and returned several medical authorization forms 
for private treatment records pertaining to his service-
connected conditions and their alleged impact upon his 
capacity for gainful employment, and the AMC has since 
obtained records from several of these sources.  
Additionally, there is no indication from the veteran 
himself, nor does the record otherwise suggest, that there 
are any further relevant treatment records or other evidence 
that has not yet been obtained.  For these reasons, the Board 
finds that regardless of the timing of the subsequent VCAA 
notice letters, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328               
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006). 

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.      This has 
included obtaining the veteran's outpatient treatment records 
from various VA medical facilities, and records of private 
treatment of which he had previously placed VA on notice.  He 
has also undergone several VA examinations in connection with 
the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In support of his claims, the veteran has 
provided several personal statements, and copies of 
additional private treatment records with regard to the 
evaluation of the disabilities under consideration.  He has 
declined the opportunity to testify at a hearing in support 
of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.







Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it,         
VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.










A.	Fibromyalgia

The veteran's service-connected fibromyalgia disorder is 
presently rated as            40 percent disabling, in 
accordance with 38 C.F.R. § 4.71a, DC 5025 (2006).                    
Under that provision, such rating is to be assigned where 
there exists fibromyalgia with widespread musculoskeletal 
pain and tender points, with or without associated fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, anxiety or Raynaud's-
like symptoms -- if manifested to       the degree that they 
are constant, or nearly so, and refractory to therapy.                
This constitutes the maximum available rating under the above 
diagnostic code,   and since DC 5025 is directly applicable 
to the disability under review (in the absence of a similar 
DC permitting on even higher rating), for that matter, under   
the VA rating schedule.  Hence, the remaining basis for 
consideration as to assignment of a rating greater than 40 
percent, as previously observed in connection with the 
Board's prior April 2005 remand, is that of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1), i.e., for a medical 
condition of the level of severity that it has rendered 
impracticable the application of the general standards under 
the rating schedule.  

As set forth under 38 C.F.R. § 3.321(b)(1), disability 
ratings are to be based as far as practicable, upon the 
average impairment of earning capacity, with the periodic 
adjustment by the VA Secretary to the rating schedule as 
considered necessary.     In each individual instance, if 
there is determined to exist an exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, on referral from an adjudicative agency, is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to    the service-connected disability.  The 
essential requirement in these cases is a finding that the 
case presents an exceptional or unusual disability picture 
with    such related factors as marked interference with 
employment, or frequent periods of hospitalization, as to 
render impracticable the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown,  9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).        See also 
VAOPGPREC 6-96 (August 16, 1996).
When applying the criteria for disability evaluation by means 
of an extrachedular rating, initially with respect to 
employability, it is important to note that for the current 
40 percent schedular rating for the veteran's service-
connected fibromyalgia up to this point, this in itself is 
considered to already represent the average impairment in 
earning capacity due to service-connected disability.  And by 
regulation, this should take into account considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See 38 
C.F.R. § 4.1.  See also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  So the present 40 percent evaluation thus far 
contemplates some level of diminishment in occupational 
capacity.  As mentioned, this is the highest schedular rating 
for fibromyalgia.  To warrant a rating on an extraschedular 
basis then,               if primarily based on lost capacity 
for gainful employment, it must be shown that the veteran has 
marked interference with his employment (beyond what the 
average individual would experience) not cognizable from 
application of the rating schedule.

In this instance, the veteran has alleged in regard to his 
capacity for involvement in gainful employment, that he 
previously worked in a sales management position for a large 
insurance company for a period of 12-years, up until January 
2003, when he was required to leave this occupational setting 
due to continuous pain and discomfort from fibromyalgia, 
which particularly affected the upper extremities,  and 
depression associated with the underlying fibromyalgia.  
Through May 2005 correspondence he identified and described 
several incidents of medical treatment for these conditions 
since early-2003 (in accordance with the Board's prior             
May 2005 remand directive that he again have the opportunity 
to offer such information).  Corresponding records have since 
been obtained from these sources, including the Syracuse VA 
Medical Center (VAMC).  What these records objectively show 
consists of, in private orthopedic reports, repeated 
evaluation for bilateral elbow epicondylitis.  There is some 
mention of other musculoskeletal pain, although no reference 
to symptoms substantially severe in degree.  VA general 
medical evaluations show generalized muscle aches, pains and 
fatigue, and treatment for depression and anxiety, and are 
likewise absent of some suggestion of more debilitating type 
symptoms.  

In addition to the evidence obtained to ascertain the 
veteran's employability in view of the issue of an 
extraschedular rating, a previous April 2003 VA examination 
of the muscles considered his report of having chronic 
generalized pain, and several functional limitations.  On an 
objective examination, a series of range of motion tests as 
to specific joints -- at the knees, shoulders, elbows, 
wrists, lumbar spine  and other regions, revealed what is 
considered normal, or within a relatively limited deviation 
from normal capability for motion at these areas.  See 38 
C.F.R. § 4.71a, Plates I, II and V (defining "normal" range 
of motion at various joints).              These findings 
were notwithstanding applying corrected range of motion 
findings, based on any additional functional loss due to 
pain, weakness, fatigability, and other factors, as required 
where limited motion is a component of disability evaluation.          
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  It was further indicated that 
there was no deformity of the upper extremities, although 
strength testing caused some discomfort, particularly in        
the elbows.  There was discomfort on palpation of the 
anterior tibial musculature of both legs; lower extremity 
muscle strength appeared to be normal.  

Subsequently, an examination of the joints in June 2004 again 
revealed relatively normal mobility for the upper extremities 
and elbows.  There was no sensory deficit of either upper 
extremity.  In diagnosing the veteran's condition, the VA 
examiner indicated that the veteran had previously noted 
symptoms of fibromyalgia, and there was no evidence of any 
impairment at that time of the veteran's elbow, wrist or 
hand.  Also observed was that the repetitive range of motion 
testing did not indicate any change in findings due to pain, 
weakness or fatigability.

So having reviewed the documented evidence concerning the 
symptomatology routinely attributable to fibromyalgia, while 
it may have had a significant impact upon his capacity for 
employment, it does not appear to have led to a marked 
impairment other than provided for in the rating schedule.  
To this extent, there is also no indication of incapacity for 
employment for additional reasons not contemplated in the 
rating criteria itself (such as for symptoms other than 
fatigue, paresthesias, and joint stiffness as mentioned in DC 
5025), another available means to substantiate a claim for an 
increased rating on an extraschedular basis.               
See VAOPGPREC 6-96 (August 16, 1996). 
It further warrants mention that although the RO in December 
2004 previously awarded the veteran a total disability rating 
based on individual unemployability (TDIU), effective January 
29, 2003, this is nonetheless not determinative of the 
current availability of an extraschedular rating for 
fibromyalgia.  A TDIU may be assigned where the schedular 
rating is less than total, if the veteran is unable to secure 
and maintain substantially gainful employment due to the 
severity of one or more service-connected disabilities.  
38 C.F.R. §§ 4.15, 4.16.  See, too, Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. 
App. 164, 165 (1991).  At the time benefits were awarded, the 
veteran met the preliminary schedular criteria for a TDIU, 
inasmuch as he had at least one disability rated at 60 
percent or more -- the 40 percent rating for fibromyalgia, 
along with    30 percent rating for major depression and 
cognitive impairment (secondary to fibromyalgia), equivalent 
to a combined 60 percent rating (under 38 C.F.R. § 4.25) for 
conditions with a common etiology.  The RO further found that 
the medical evidence (including a July 2004 psychiatrist's 
opinion, discussed in detail below), indicated that these 
disorders led to the incapacity to perform gainful 
employment.

Given the previous award of a TDIU in this case, it must be 
emphasized that a TDIU may not be assigned concurrently with 
a 100 percent schedular rating already in effect for a 
service-connected disability.  See 38 C.F.R. § 4.16(a); 
VAOPGPREC 6-99 (June 7, 1999).  However, the veteran may 
still request a 100 percent extraschedular rating for his 
service-connected fibromyalgia notwithstanding         the 
prior grant of a TDIU, inasmuch as this rating represents the 
greater benefit.  See, too, Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 
(2001) (also discussing the interplay between a TDIU and a          
100-percent schedular or extraschedular rating).

Turning to the basis for a TDIU, however, the opinion of the 
July 2004 VA psychiatric examiner on employability 
contemplates all service-connected disabilities, and not just 
fibromyalgia.  The examiner found that the veteran would 
likely have been gainfully employed, if not for fibromyalgia 
and related symptoms, and his depression.  While he later 
clarified that the contributing role of depression was "mild 
disruption" on occupational capacity, and the primary reason 
for unemployability were his physical conditions, that does 
not exclude the role of psychological disorders -- and 
perhaps more significantly, the examiner had not examined the 
veteran specifically for orthopedic and/or neurological 
disorders.    See e.g., Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of a medical opinion 
takes into account in part, physician's background knowledge 
and skill pertaining to the medical specialty under 
consideration).  Also, as indicated, there are several 
additional examination reports of record suggesting that the 
manifestations of fibromyalgia were not of the severity to 
amount to marked interference with employment capacity.  
Thus, notwithstanding the TDIU, review of the evidence does 
not correlate to the requisite impairment of employability.    
(Keep in mind also, there is no indication that the veteran 
would prefer consideration of fibromyalgia, and depression 
with cognitive impairment as a single disability again, in 
claiming entitlement to an extraschedular rating.  In any 
event, the previous December 2004 award of separate ratings 
for them, in and of itself provided the foundation for the 
August 2006 increase from 30 to 70 percent for his 
psychiatric disorder, following detailed review of that 
condition.)  

Moreover, the matter of occupational capacity aside, the 
record does not establish that the veteran's fibromyalgia 
otherwise presents such an exceptional or unusual disability 
picture, to warrant extraschedular evaluation.  In 
particular, there is no evidence of frequent periods of 
hospitalization, inasmuch as the vast majority of  the 
treatment sought and obtained for fibromyalgia has been on an 
outpatient   rather than inpatient basis.

For these reasons and bases, there is no indication that the 
veteran's fibromyalgia cannot be comprehensively evaluated 
directly under the provisions of the         rating schedule, 
to warrant assignment of an extraschedular rating in this 
case.  
So the Board is not required to remand this case for the 
procedures outlined in           38 C.F.R. § 3.321(b)(1).  
Inasmuch as the claim for increase is being denied, he also 
cannot receive a staged rating based on changes in the 
severity of his condition, since the effective date of 
service connection, under Fenderson v. West, 12 Vet. App. at 
125-26.  Since the preponderance of the evidence is against 
the veteran's claim for a higher rating on an extraschedular 
basis, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3; see also Alemany v. Brown,            9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).
B.	Depression

With regard to service-connected depression with cognitive 
impairment, to include memory loss and impaired 
concentration, as secondary to fibromyalgia, this condition 
is evaluated at the 70-percent level -- as of the January 29, 
2003 effective date of service connection, pursuant to 38 
C.F.R. § 4.130, DC 9949-9434, for an unspecified psychiatric 
condition rated by analogy to major depressive disorder.

VA's rating schedule generally provides that psychiatric 
disorders other than eating disorders are to be evaluated 
according to a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.

Under that formula, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes         or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, DC 9434.



On consideration of the pertinent findings on the severity of 
the service-connected depressive disorder, with cognitive 
impairment, a 70 percent rating remains the most accurate 
disability evaluation for that condition.  The objective 
symptomatology shown, though corresponding to occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, nonetheless does not indicate 
total occupational and social impairment -- which is required 
in order to substantiate a 100 percent schedular rating.    

The most comprehensive evaluations of the veteran's 
psychiatric condition have been obtained through VA 
psychiatric examinations during the course of the appeal, 
which were generally absent for symptoms of, and/or opinions 
categorizing the veteran's mental state as that of total 
occupational and social impairment.  

On the initial February 2002 examination, the veteran's 
appearance, attitude and behaviors were within normal limits.  
Hygiene and grooming were good.   Sensorium was intact.  His 
speech was relevant and coherent.  There was some word 
finding noted.  Overall, thought processes were rational, 
coherent and          goal-directed.  There was no evidence 
of specific obsessions, compulsions or ritualistic behaviors, 
or of hallucinations or delusions.  There was no suicidal or 
homicidal ideation.  He did well on simple tasks on short-
term memory and concentration (absent more detailed 
neuropsychological assessment).  His affect was mildly 
constricted, but appropriate, and mood was slightly 
depressed.           The diagnosis was rendered of adjustment 
disorder with depressed mood, mild;  rule out dementia, not 
otherwise specified.  A Global Assessment of Functioning 
(GAF) score was stated of 72.

A reexamination in July 2004 (conducted by the same 
psychiatrist) resulted in several identical findings, though 
with notation as to an apparent change in some areas.  In one 
significant change to the veteran's condition, it was found 
during the examination that his short-term memory and 
concentration were impaired.          The VA examiner 
indicated that this may have been due to a combination of 
factors including marked distress and depression, along with 
fatigue, sleeplessness and physical pain.  The veteran's mood 
was distressed with some dysphoria also noted.  His affect 
was constricted but otherwise appropriate.  The diagnosis was 
that of major depression, recurrent, moderate, secondary to 
chronic medical conditions; cognitive disorder, not otherwise 
specified; and impaired concentration and      short-term 
memory problems, secondary to medical conditions including 
chronic fatigue.  An updated GAF score was provided of 60.  
It was further stated that      the veteran did not 
apparently have marked impairment in basic competence for 
maintaining himself independently in the community, or 
carrying out activities of daily living.  It was believed 
that his condition might impair actual performance of some 
daily activities.  His level of personal and social 
adjustment was considered to be moderately impaired. 

While the more recent examination findings indeed correspond 
to an increase         in the severity of the veteran's 
service-connected psychiatric disability,                 
these manifestations still do not correlate to more than a 70 
percent rating         under DC 9434.  Of key significance in 
this regard, is that the veteran simply is not objectively 
shown to have developed any of the particular symptoms which 
under the rating criteria correspond to a 100 percent 
evaluation, including:                      gross impairment 
in thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self      or others; intermittent inability 
to perform activities of daily living (including as to 
personal hygiene); or disorientation to time or place.  
Furthermore, the veteran's receipt of a TDIU based in part, 
on his service-connected depression, amongst his other 
physical conditions attributed to service, unquestionably is 
relevant to his degree of occupational capacity, and the AMC 
afforded such consideration in the August 2006 grant of an 
initial 70 percent rating -- however, the grant of a TDIU was 
in view of the July 2004 examiner's opinion that 
employability was only  mildly disrupted by psychological 
illness, rather than other factors.  Thus, this examiner's 
opinion cannot in turn substantiate total occupational 
impairment from the service-connected disorder at issue.   







In addition, the specific GAF scores that have been assigned 
during the           above-referenced psychiatric 
examinations -- on examination in February 2002,     a GAF of 
72, and in July 2004, that of 60, are likewise consistent 
with no higher than a 70 percent rating.  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum  of 
mental health-illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  According to DSM-IV,  a 
GAF score in the 51 to 60 range is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 71 to 
80, by comparison, is indicative that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and no more than slight impairment in 
social, occupational, or school functioning.

Here, considering the most recent GAF score of 60, which 
reflects the greater degree of impairment, that in itself 
represents psychiatric symptoms of at most, moderate 
severity.  So the GAF score assigned is entirely in 
accordance with the previously noted symptomatology, in 
continuing to warrant no higher than a          70 percent 
schedular rating at 38 C.F.R. § 4.130, DC 9434. 

Apart from the specific rating criteria under which the 
veteran's psychiatric disorder has been evaluated above, 
there is also for consideration of 38 C.F.R. § 4.88b,     DC 
6354, for chronic fatigue syndrome (CFS), as an alternative 
diagnostic code,    in light of the fact that his diagnosed 
cognitive impairment has an underlying etiology in his 
fibromyalgia syndrome, itself similar in many respect to CFS.   
Under DC 6354, the condition of CFS, consisting of 
debilitating fatigue,          cognitive impairment (such as 
inability to concentrate, forgetfulness and confusion), or a 
combination of other signs and symptoms, may be evaluated at 
the maximum    100-percent level, where the relevant symptoms 
are nearly constant --                   and so severe as to 
restrict routine daily activities almost completely and which  
may occasionally preclude self case.  As mentioned, however, 
the July 2004 examiner explained that the veteran was capable 
of maintaining himself independently in the community, and 
carrying out activities of daily living.             It was 
further noted that the veteran was capable of activities such 
as managing funds in his own best interest, and driving a car 
at least short distances.           Hence, the competent 
evidence does not reflect that a 100 percent schedular rating 
is warranted under DC 6354 as well.

Moreover, as with the preceding evaluation of the service-
connected fibromyalgia condition (for manifestations other 
than mental health impairment), the potential availability of 
an extraschedular rating has also been considered.                   
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected depression 
with cognitive impairment has caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular rating, or necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board            is not required to remand this claim for 
completion of the procedural actions            to determine 
the propriety of an extraschedular rating set forth in 38 
C.F.R.               § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996);         Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Accordingly, the claim for an initial rating higher than 70 
percent for depression must be denied.  It logically follows 
that the veteran is not entitled to receive any additional 
increase in compensation as of the effective date of service 
connection, per the Fenderson decision.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

The claim for an initial rating higher than 40 percent for 
fibromyalgia is denied.

The claim for an initial rating higher than 70 percent for 
depression is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


